    Case: 1:18-cv-01938 Document #: 75-2 Filed: 02/05/21 Page 1 of 3 PageID #:342




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Pedro Orozco,                                     )
                                                  )       No. 18-cv-1938
                 Plaintiff,                       )
                                                  )       Judge Charles R. Norgle, Jr.
        v.                                        )
                                                  )
Sgt. Hession and Sgt. Williamson,                 )
                                                  )
                 Defendants.                      )

                 Exhibit B of Defendants’ Statement of Material Facts

        The following compact disc contains the following video files:

             •   DIV_10-CAM_3.040_Tier_3A_Front_2017-01-11_07h58min00s000ms1
             •   DIV_10-CAM_3.041_Tier_3A_Rear_2017-01-11_07h58min00s000ms2
             •   SDV_1756
             •   SDV_1757
             •   SDV_1758




1
  This video file is maintained in the G64 format. But because that is a relatively unique file format only
compatible with certain programs, a copy has been reproduced in the MP4 video format.
2
  This video file is maintained in the G64 format. But because that is a relatively unique file format only
compatible with certain programs, a copy has been reproduced in the MP4 video format.
Case: 1:18-cv-01938 Document #: 75-2 Filed: 02/05/21 Page 2 of 3 PageID #:343
Case: 1:18-cv-01938 Document #: 75-2 Filed: 02/05/21 Page 3 of 3 PageID #:344
